Citation Nr: 0111740	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of Agent 
Orange exposure, specifically, chloracne, cardiovascular 
disability, bipolar disorder, posttraumatic stress disorder 
(PTSD), diabetes mellitus, and disability of the lower 
extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran had active honorable service from May 1966 to May 
1968.  During part of that time, he was stationed in the 
Republic of Vietnam, where his awards and decorations 
included the Purple Heart Medal with one oak leaf cluster.

This appeal was before the Board of Veterans' Appeals (Board) 
on two occasions, the last in January 2000.  On each 
occasion, it was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma for 
further development.  In June 2000, following such 
development, the RO confirmed and continued the denial of 
entitlement to service connection for the claimed residuals 
of Agent Orange exposure, specifically chloracne, 
cardiovascular disability, bipolar disorder, PTSD, diabetes 
mellitus, and disability of the lower extremities.

In November 1994, the Board denied entitlement to service 
connection for diabetes and for bilateral leg disability, 
because they were not manifested in service nor was there any 
evidence linking such disabilities to service.  At that time, 
however, the veteran was not contending that those 
disabilities were the result of Agent Orange exposure in 
service.  Accordingly, they are new issues which will be 
considered below on a de novo basis.


FINDINGS OF FACT

1.  There is no evidence of chloracne or other acneform 
diseases consistent with chloracne.

2.  There is no evidence of PTSD.

3.  There is no evidence of disability of the right lower 
extremity.

4.  The veteran's cardiovascular disability, bipolar 
disorder, diabetes mellitus, and disability of the left lower 
extremity are not the result of Agent Orange exposure.
CONCLUSION OF LAW

The claimed residuals of Agent Orange exposure, specifically, 
chloracne, cardiovascular disability, bipolar disorder, PTSD, 
diabetes mellitus, and disability of the lower extremities, 
were not incurred in or aggravated by service, nor may they 
be presumed to have been so incurred. 38 U.S.C.A. § 1116 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.303(d), 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for the 
residuals of Agent Orange exposure, specifically, chloracne, 
cardiovascular disability, bipolar disorder, PTSD, diabetes 
mellitus, and disability of the lower extremities.

Unless there is affirmative evidence to the contrary, a 
veteran, who served in Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, and who develops 
certain disabilities within a specific time frame after the 
last date on which he was exposed to Agent Orange during 
service, will be presumed to have had such exposure.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Although the 
veteran had service in Vietnam, such service, by itself, does 
not trigger the application of the presumptive regulations 
pertaining to herbicide exposure.  Rather, a veteran is only 
presumed to have been exposed to herbicides if, and only if, 
he develops one of the enumerated presumptive disorders 
within the statutory presumptive period.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service:  Chloracne or other acneform diseases 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and certain soft-tissue 
sarcomas. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  
However, a presumption of service connection based on such 
exposure does not attach unless specifically so determined by 
the Secretary of VA.  

The disabilities claimed as secondary to Agent Orange 
exposure were first clinically reported many years after 
service.  Cardiovascular disability, diagnosed as coronary 
artery disease, status post angioplasty, was first clinically 
reported in 1993.  Diabetes was not clinically reported until 
a VA examination performed in May 1997.  At that time, the 
veteran reported a history of hypoglycemia dating back to 
service; however, hypoglycemia was not clinically reported 
until the mid-1990's. 

Psychiatric disability, variously diagnosed as bipolar 
disorder, antisocial personality disorder; personality 
disorder, not otherwise specified with narcissistic, 
paranoid, and avoidant features; and depression, was not 
clinically reported until 1993.  There has been no diagnosis 
of PTSD, despite the fact that in May 1997, the veteran 
underwent a VA psychiatric examination to determine 
specifically whether he had such a disorder.  

As to the claim of entitlement to service connection for 
bilateral leg disability, the Board notes that there is no 
competent evidence of right leg disability.  In June 1965, 
the veteran's private physician reported that the previous 
month, the veteran had been hospitalized for acute cervical 
and dorsal myositis, which arose out of an automobile 
accident.  In November 1990, while on the job, the veteran 
sustained an injury to the posterior neck area with radicular 
symptoms into the left arm.  It was noted that at the age of 
16, he had been involved in a motor vehicle accident, 
resulting in a collapsed vertebra, perhaps at the L3 level.  
The impression was cervical and lumbar radicular syndrome 
with complex history of possible cervical or thoracic 
myelopathy.  An electromyogram (EMG) of the left lower 
extremity was abnormal with moderate L5-S1 paraspinous muscle 
denervation but without significant extremity radiculopathy, 
neuropathy, or myopathy. 

Following a May 1997 VA examination of the veteran's 
peripheral nerves, the diagnoses included dysesthesia of the 
left lateral thigh, etiology undetermined and a history of a 
motor vehicle accident with injury to the neck and spine with 
temporary paralysis in the past.  The veteran reported that 
he had had the sensory deficits in his thigh since 1974, and 
the examiner noted that some of the abnormalities noted on 
the EMG in 1991 could be related to the motor vehicle 
accident.  

To date, the Secretary has not specifically determined that a 
presumption of service connection is warranted for 
cardiovascular disability, bipolar disorder, PTSD, diabetes 
mellitus, or disability of the lower extremities (except for 
acute or subacute peripheral neuropathy) as a result of Agent 
Orange exposure.  Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 64 Fed. Reg. 59232 (1999).  While 
chloracne or other acneform diseases consistent with 
chloracne are  presumed to be the result of Agent Orange 
exposure, such diseases have not been demonstrated in the 
veteran's case.  

The veteran's service medical records show that in September 
1966, prior to his service in the Republic of Vietnam, he was 
treated for a rash over his forearms and on a small area of 
his chest, which to the health care provider looked like 
contact dermatitis.  In November 1967, he was treated for 
ringworm on his groin and rear.  However, his service medical 
records, including the report of his service separation 
examination are negative for any evidence of chronic skin 
disease.  During a VA examination in June 1969, it was noted 
that the veteran had mild acne on his upper trunk.

In May 1997, the veteran underwent a VA examination of his 
skin specifically to determine whether he had skin disease 
related to Agent Orange exposure.  Following that 
examination, the diagnosis was acne vulgaris of the posterior 
torso.  There was no reported evidence of chloracne or other 
acneform diseases consistent with chloracne.  Absent such 
evidence, there is no basis to presume that the veteran's 
skin disease is the result of exposure to Agent Orange in the 
Republic of Vietnam.

Although the presumptive requirements for entitlement to 
service connection for any of the disorders have not been 
met, the veteran may still present competent evidence that 
the claimed disorders are the result of Agent Orange 
exposure.  38 C.F.R. § 3.303(d) (2000); see Combee v. Brown, 
34 F.3d 1039 (1994).  To date, however, he has not done so.  
Indeed, the only reports of a relationship between any of the 
claimed disabilities and Agent Orange exposure come from the 
veteran.  The Board notes, however, that he is not qualified 
to render opinions which require medical expertise, such as 
diagnosis or etiology of a particular disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
his contentions, without more, cannot be considered competent 
evidence to support a grant of service connection for any of 
the claimed residuals of Agent Orange exposure.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In evaluating this claim, the Board finds that the RO has met 
its duty to assist the veteran in the development of these 
claims under the VCAA.  By virtue of the Statement of the 
Case, the Supplemental Statements of the Case issued during 
the pendency of the appeal, and the two Board remands, the 
veteran and his representative have been given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, and he has not identified any outstanding relevant 
evidence which could be used to support his claim.  Service 
medical records have been obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
The veteran's health care records from private health care 
providers and from the Federal Bureau of Prisons have also 
been obtained.  Multiple VA examinations, including an 
examination specifically performed to identify the residuals 
of Agent Orange exposure, have been conducted, and copies of 
the reports have been associated with the file.  Finally, the 
veteran has been apprised of his right to a hearing; however, 
to date, he has declined or been unable to attend such a 
hearing.  Accordingly, no further development of the record 
is warranted at this time.


ORDER

Entitlement to service connection for the claimed residuals 
of Agent Orange exposure, specifically chloracne, 
cardiovascular disability, bipolar disorder, PTSD, diabetes 
mellitus, and disability of the lower extremities, is denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

